IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TERRENCE KELLY,                     NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-3134

THE BANK OF NEW YORK
MELLON CORPORATION, as
Trustee For GWMBS, Inc.,
Alternative Loan Trust 2002-7
Mortgage Pass-Through
Certificates, Series 2002-11,

     Appellee.
_____________________________/

Opinion filed July 6, 2017.

An appeal from the Circuit Court for Nassau County.
Adrian G. Soud, Judge.

Sabine Millien-Felix of Millien LeBlanc, PLLC, Lake Worth, for Appellant.

Nancy M. Wallace and Michael J. Larson of Akerman LLP, Tallahassee; William
P. Heller of Akerman LLP, Fort Lauderdale; and Eric M. Levine of Akerman LLP,
West Palm Beach, for Appellee.




PER CURIAM.

      DISMISSED.

B.L. THOMAS, C.J., LEWIS and ROWE, JJ., CONCUR.